DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and a process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to methods of detecting a mood disorder in a subject.

Group II, claim(s) 13-15, drawn to methods for determining stress vulnerability of a subject.

Group III, claim(s) 16-18, drawn to a genetic marker.

Group IV, claim(s) 19-20, drawn to a solid support or kit for detecting mood disorders in a subject.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of measuring the expression levels of ribosomal protein genes, such as RPL34, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakatani (Human Molecular Genetics. 2006. 15(12):1949-1962). Nakatani teaches measuring the expression level of RPL34 in samples from patients with bipolar I disorder (Table 1; p. 1958 to 1960, Materials and Methods).

Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of the genetic marker of a ribosomal protein , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakatani. Nakatani demonstrates that RPL34 is a known marker in bipolar I disorder that can be detected at the mRNA level (Table 1; p. 1958 to 1960, Materials and Methods).

Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a ribosomal protein gene (i.e. the protein, mRNA transcript, etc.) and/or a primer, probe or antibody for detecting the expression of ribosomal protein gene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakatani.  Nakatani teaches detecting the expression of RPL34 using a commercially available array having probes for RPL34.

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of the genetic marker of a ribosomal protein gene (i.e. the protein, mRNA transcript, etc.), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakatani. Nakatani demonstrates that RPL34 is a known marker in bipolar I disorder that can be detected at the mRNA level (Table 1; p. 1958 to 1960, Materials and Methods).

 lack unity of invention because even though the inventions of these groups require the technical feature of a ribosomal protein gene (i.e. the protein, mRNA transcript, etc.) and/or a primer, probe or antibody for detecting the expression of ribosomal protein gene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakatani. Nakatani teaches detecting the expression of RPL34 using a commercially available array having probes for RPL34.

Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a ribosomal protein gene (i.e. the protein, mRNA transcript, etc.), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakatani.  Nakatani demonstrates that RPL34 is a known marker in bipolar I disorder that can be detected at the mRNA level (Table 1; p. 1958 to 1960, Materials and Methods).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Methods requiring measuring the expression levels of ribosomal protein genes and/or CDKN1C (Group I: claims 1 and 7), including the groups of claims 5 or 12;
Methods requiring measuring the expression levels of ribosomal protein genes and CDKN1C at the level of mRNA or cDNA or the level of protein encoded by the gene (Group I: claim 1 and 7);
Methods requiring measuring the expression levels of ribosomal protein genes (Group II: claim 13);
A genetic marker selected from ribosomal protein genes or CDKN1C (Group III);
A solid support of kit having primers, probes or antibodies for ribosomal protein genes or CDKN1C (Group IV).
Upon the election of Group I: applicant is required to elect:
a single combination of ribosomal proteins and/or CDKN1C. For example applicant may elect: RPL17; RPL17 and CDKN1C; RPL23; RPL23 and CDKN1C; RPL17 and RPL23; RPL17, RPL23 and CDKN1C; etc.; and
measuring expression levels at: the level of mRNA or cDNA; or the level of protein encoded by the gene.
Upon the election of Group II: applicant is required to elect:
a single combination of ribosomal proteins. For example applicant may elect: RPL17; RPL17 and RPL23; RPL23; RPL17, RPL23 and RPS15A; etc.
Upon the election of Group III: applicant is required to elect:
A genetic marker selected from ribosomal protein genes or CDKN1C at the level of mRNA or cDNA or the level of protein encoded by the gene.
Upon the election of Group IV: applicant is required to elect:
A solid support or kit having: primers or probes for ribosomal protein genes or CDKN1C: or antibodies for ribosomal protein genes or CDKN1C.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 7, 13, 16 and 19.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634